— In an action to recover damages for medical malpractice, etc., the plaintiff appeals from stated portions of an order of the Supreme Court, Kings County (Levine, J.), dated June 22, 2007.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the cross appeal from the judgment (see CPLR 5501 [a] [1]; Johnson v Jacobowitz, 65 AD3d 610 [2009] [decided herewith]). Mastro, J.P., Dillon, Santucci and Balkin, JJ., concur.